Citation Nr: 1232739	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-31 970	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for vision loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD
 
Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from September 1942 to December 1945.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) special processing unit in Cleveland, Ohio.  By that rating action, the RO, in part, denied service connection for poor vision.  The Veteran appealed this rating action to the Board. Jurisdiction of the appeal currently resides with the Detroit, Michigan, VA Regional Office (RO).  

This case was last before the Board in October 2011.  At that time, the Board, in part, remanded the claim for service connection for vision loss to the RO for additional evidentiary development.  Specifically, to obtain a January 2008 VA treatment report and an addendum opinion from the VA physician who had previously examined the Veteran in May 2010.  The requested development has been completed and the case has returned to the Board for appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (1) (2011).


FINDING OF FACT

The Veteran's vision loss, currently diagnosed as age-related macular degeneration, was not manifested during military service or for several decades thereafter, nor is it otherwise etiologically related thereto. 


CONCLUSION OF LAW

Vision loss was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Here, via a July 2006 preadjudication letter, the RO provided the Veteran with VCAA notice with respect to the service connection issue decided herein.  Id.   
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include: veteran status, existence of a disability, connection between the veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, via the above-cited letter, the RO informed the Veteran of the Dingess elements.

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of his claim.  The Veteran's service treatment records (STRs), and post-service private and VA treatment and examination reports have been associated with the claims file. 

In October 2011, the Board, in part, remanded the claim to the RO for additional evidentiary development.  Specifically, to obtain a January 2008 VA treatment report and to obtain an addendum opinion from the VA physician who had previously examined the Veteran in May 2010.  A copy of the January 2008 VA treatment report has associated with the claims file.  A VA physician provided the requested VA opinion in December 2011.  A copy of the December 2011 VA opinion has been associated with the claims file.  Given the foregoing, the Board finds that the RO has substantially complied with the Board's October 2011 remand directives for the service connection issue decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) ((remand not required under Stegall v. West, 11 Vet. App. 268   (1998) where the Board's remand instructions were substantially complied with)), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

The Board finds that there is no further assistance that would be reasonably likely to substantiate the claim for service connection for vision loss analyzed in the decision below. 

The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate his claim.  VA has complied with the duty to assist requirements of the VCAA with respect to the claim on appeal. 
In sum, any procedural errors in the development and consideration of the claim by the originating agency were non-prejudicial to the Veteran.  Given these matters of record, the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Analysis

The Veteran claims service connection for vision loss.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d)  (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The Board finds that because the preponderance of the competent and probative evidence of record is against a nexus of the Veteran's vision loss to military service, the claim will be denied. 

The Veteran's STRS show that at service enlistment and separation, his uncorrected bilateral vision was 20/20.  (See August 1942 and December 1945 service enlistment and separation examination reports, respectively).  The initial post-service evidence of any visual disturbances was in July 2005.  At that time, the Veteran was seen at a VA outpatient clinic and complained of having blurred vision.  The examining nurse entered, in part, an assessment of blurred vision.  (See June 2005 VA treatment report).  The Veteran returned to the VA clinic a few days later.  At the close of that visit, a VA optometrist diagnosed him with non-exudative (dry) age-related macular degeneration; cataracts both eyes; refractive error with presbyopia; and, pseduoexfoliation syndrome of the left eye without glaucoma.  (See June 8, 2005 VA treatment report).  These diagnoses were confirmed upon subsequent VA evaluations of the Veteran's eyes in January and July 2008.  (See VA outpatient and examination reports, dated in January and July 2008, respectively). 

When examined by VA in May 2010, the examining ophthalmologist diagnosed the Veteran with age-related macular degeneration in both eyes and accommodative convergence insufficiency.  The May 2010 VA examiner did not provide any further rationale or explanation of the term "age-related."  In a December 2011 opinion, which was provided in response to the Board's October 2011 remand directives, a VA ophthalmologist noted that there was no indication that the Veteran had any type of eye disease or eye difficulty during his period of military service.  The VA ophthalmologist opined that age-related macular degeneration does not occur except in the elderly; thus, it would not have been present during the Veteran's period of active military service and had no relationship thereto because it did not occur in that age group.  The VA ophthalmologist further indicated that even though it would not be possible that age-related macular degeneration would be present during military service, there was no evidence that there was any indication that it was present during that time.  (See December 2011 VA opinion).  This VA ophthalmologist's December 2011 opinion is uncontroverted and is consistent with the other evidence of record. 

As there is no notation of a vision loss at service separation in 1945 or for decades thereafter, and there is no nexus opinion in favor of the Veteran's claim for this disability, service connection for vision loss is denied. 

With respect to any argument that the Veteran may proffer as to having experienced a continuity of vision loss since service discharge in 1945, the Board finds these statements not credible.  As noted above, there are no subjective complaints or clinical findings referable to any vision loss until 2005, decades after the Veteran was discharged from service in 1945.  In addition, the Veteran did not submit a claim for service connection for vision loss until November 2005.  (See Veteran's typewritten statement, received by the RO in November 2005).  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

While the Veteran's own statements as to a history of observable symptoms can overcome a gap in documented treatment, statements of continuity are not here found to be credible, based on the evidence as set forth above, and in particular the absence of any subjective complaints of vision loss until 2005.  Indeed, the Veteran's STRs are devoid of any clinical findings referable to any visual disturbances.  The Veteran was found to have 20/20 vision in both eyes at service separation in 1945.  The December 1945 service separation examination report is particularly probative as to its objective findings because it was generated with a view towards ascertaining the Veteran's then-state of physical fitness and is  akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

The Veteran's contention that his current vision loss had its onset during active military service and that it is etiologically related thereto is not competent evidence.  While the Veteran is competent to report his visual symptoms and medical history, he is plainly not qualified to opine with regard to the etiology of any current disability manifested by vision loss, and in any case his opinion, as it relates to his vision loss is contradicted by a qualified ophthalmologist.  Jandreau v. Nicholson, 492 F.3d 137 (Fed. Cir. 2007).

For these reasons, service connection for vision loss is denied.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Service connection for vision loss is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


